Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “determining unit” (claim 11), computing means (claim 5) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claims 1-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
As to claims 11,13, how is a fluid characteristic determined based on “volume measurement”?  There is no explanation as how one determines “one of liquid classes, viscosity and surface tension” (claim 13), any other based upon a “volume measurement” (line 3).  There are no examples in the specification/drawings, no suggestion in the art of record, nowhere for one of ordinary skill to turn.
As to claim 13, there is no explanation relating to what “liquid classes” (Para 17) relates to.  There are no examples in the specification/drawings, no suggestion in the art of record, nowhere for one of ordinary skill to turn.
As to claims 11,13, how is fluid characteristic determined based on a pressure generating means (i.e. plunger)?  There is no explanation as how one determines “one of liquid classes, viscosity and surface tension” (claim 13) based upon a “pressure generating means driving parameter” (last 2 lines).  There are no examples in the specification/drawings, no suggestion in the art of record, nowhere for one of ordinary skill to turn.
As to claims 11,13, how is fluid characteristic determined based on a time?   There is no explanation as how one determines “one of liquid classes, viscosity and surface tension” (claim 13) based upon a “time” (last line).  There are no examples in the specification/drawings, no suggestion in the art of record, nowhere for one of ordinary skill to turn.
As to claim 11, where is there a “determining unit” in any figure?  Is it part of the “control circuit 32”, resulting in the same structure being claimed twice?
As to claim 5, where is there a “computing means” in any figure?  Is it part of the “control circuit 32”, resulting in the same structure being claimed twice?
As to claim 12, how is a fluid characteristic determined based on “pressure measurement signal”?  There is no explanation as how one determines any pressure measurement based characteristic (“one of liquid classes, viscosity and surface tension”, or any other).  There are no examples in the specification/drawings, no suggestion in the art of record, nowhere for one of ordinary skill to turn.
As to claim 12, how is a fluid characteristic determined based on “volume measurement”?  There is no explanation as how one determines “one of liquid classes, viscosity and surface tension” or  any other based upon a “volume measurement” (line 3).  There are no examples in the specification/drawings, no suggestion in the art of record, nowhere for one of ordinary skill to turn.
As to claim 12, how is fluid characteristic determined based on a pressure generating means (i.e. plunger)?  There is no explanation as how one determines “one of liquid classes, viscosity and surface tension” or any other based upon a “pressure generating means driving parameter” (last 2 lines).  There are no examples in the specification/drawings, no suggestion in the art of record, nowhere for one of ordinary skill to turn.
As to claim 12, how is fluid characteristic determined based on a time?   There is no explanation as how one determines “one of liquid classes, viscosity and surface tension” or any other based upon a “time” (last line).  There are no examples in the specification/drawings, no suggestion in the art of record, nowhere for one of ordinary skill to turn.
As to claim 12, where is there a “determining unit” in any figure?  Is it part of the “control circuit 32”, resulting in the same structure being claimed twice?
As to claims 11,12,18,22,23, what “parameter” do these claims relate to, if any?  Parameters are selected, variables are measured.  As such, how is the “measurement value” (line 2) a selected value (i.e. the parameter)?  There is no explanation as how a measured value is a pre-selected value.  There are no examples in the specification/drawings, no suggestion in the art of record, nowhere for one of ordinary skill to turn.

As to claims 22,23, how is a fluid characteristic determined based on “volume measurement”?  There is no explanation as how one determines “one of liquid classes, viscosity and surface tension” or  any other based upon a “volume measurement” (line 3).  There are no examples in the specification/drawings, no suggestion in the art of record, nowhere for one of ordinary skill to turn.
As to claims 22,23, how is fluid characteristic determined based on a pressure generating means (i.e. plunger)?  There is no explanation as how one determines “one of liquid classes, viscosity and surface tension” or any other based upon a “pressure generating means driving parameter” (last 2 lines).  There are no examples in the specification/drawings, no suggestion in the art of record, nowhere for one of ordinary skill to turn.
As to claims 22,23, how is fluid characteristic determined based on a time?   There is no explanation as how one determines “one of liquid classes, viscosity and surface tension” or any other based upon a “time” (last line).  There are no examples in the specification/drawings, no suggestion in the art of record, nowhere for one of ordinary skill to turn.
As to claim 23, how is fluid characteristic determined based on a pressure measurement signal?   There is no explanation as how one determines “one of liquid classes, viscosity and surface tension” or any other based upon a “pressure measurement signal” (last line).  There are no examples in the specification/drawings, no suggestion in the art of record, nowhere for one of ordinary skill to turn.

Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, what exact structure does the “pressure generating means” correspond to?  As such is means plus function, an exact explanation is necessary to provide the structure and allow for any equivalents.  The specification provides for “e.g. a plunger” (which is merely an example); but is the plunger example the entirety of the exact structure? 
As to claim 11, where is there a “determining unit” in any figure?  Is it part of the “control circuit 32”, resulting in the same structure being claimed twice?  After all, the drawing only shows the control circuit.
As to claim 5, excluding the sample fluid, what portion of anything in the disclosure provides for the second electrode?  That term “partially” expressly suggests more than the sample liquid, but nothing is defined.  Compare “is at least partially provided by” (line 4) with - - comprising - - .  
As to claim 5, where is there a “computing means” in any figure?  Is it part of the “control circuit 32”, resulting in the same structure being claimed twice?  After all, the drawing only shows the control circuit.
As to claim 12, where is there a “determining unit” in any figure?  Is it part of the “control circuit 32”, resulting in the same structure being claimed twice?  After all, the drawing only shows the control circuit.
As to claim 14, what exact structure does the “movement means” correspond to?  As such is means plus function, an exact explanation is necessary to provide the structure and allow for any equivalents.  
As to claim 17, how does one determine a “measurement value” (line 5) in a step that is different from “generating” (line 7) a signal representative of the same value?  Is this claim calling for 2 signals (i.e. a signal that has the “value”, and a second signal?  Where in the specification/drawings are there 2 different structural elements (i.e.  the “value” and a (presumably) subsequent generated signal?  Maybe steps c) and d) are effectively claiming the same subject matter twice?
As to claim 18, a “measured” value is not consistent with such being a “parameter”.
As to claim 19, is the “ volume measurement signal” (line 2) the same as step d)’s “a sample fluid measurement signal” (claim 17)?  If so, claim 19 is claiming the same signal twice.  Such is problematic.

Claims 6,14,15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 removes the separate nature of claim 5’s separately claimed pipette tube and electrode, Claim 14 removes the separate nature of claim 1’s separately claimed “pressure generating means” and “cylinder”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim(s) 1,2,8,14-17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Baek.
	As to claims 1,2,8,14,15,16 Baek 106415236 teaches (Figure 1; 15th Paragraph after Brief Description of Drawings1) a pipetting apparatus including a pipette 14 that has tube that retains/expels a fluid, and a plunger 12 that’s driven by push part 11, the apparatus including a measuring unit 15 that tests viscosity value (via pressure reading) of the fluid after dispensing, and to provide a measurement to the output of that same unit 15, the apparatus including circuity to control the plunger and push part 11 to either stop or cause a different flow rate as a function of the measured viscosity of the fluid over time.  The control 18 provides for automation.
	As to claim 17, the pipette is filled via suction (7th Paragraph), and the “different flow rate” suggests a return to step b).

Claims 1,8,9,10,11,17,20,23 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Romer.
	As to claims 1,8,9,10,11, Romer WO 2017/17084 teaches (Figure 1C and translation2) a pipet apparatus, including: tube 14 having bottom end and a top end connected to pressure generating means 20,22,16, the apparatus including pressure sensor 38 which sends signal to control circuit 24, the circuit 34 connected to pressure generating means to control the piston based on the pressure signal.  The pressure reading is the pressure on the liquid, indicative of pressure on the top of the liquid.  The dispensing is over time, and thus repeats steps per claim 17.  The value measured is pressure in the tube, per claims 18,20,23.
	





Claims 1,3,11,4,7,2,16 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Guo 205392483.
As to claims 1,3,11,4,7, Ruo Reference teaches (Figure 1 and Description3) a pipetting apparatus having a first open end and second end connected to power part 5 air extraction device, the apparatus including laser distance sensor 301 to detect height of liquid level in the pippet during use, the sensor providing a sample signal from the measuring unit, and control part 3 connected to the laser sensor, the control of which is operationally coupled to inmput of the power part 5,  to reverse action of the power part 5 based on the sensor signal.  The sensor signal is provides for a measure of the height of the liquid level.  The output of the sensor signal provides a sample fluid level (characteristic).   
	As to claim 2, the measurements are made over time.
	As to claim 16, the control part provides for some level of automation.

Claim(s) 14,15,17,18,19,21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo 205392483.
As to claims 14,15, Reference’s air extraction device is suggestive of any such pressure varying unit that will effectively displace liquid, while the use of motor driven plunger in pipettes is very well known, suggestive of employing such.  
As to claims 17,18,19,21,22, pipettes are for dispensing, suggestive of drawing, dispensing a sample, and repeating.  The volume is a sample fluid measurement.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2861                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1
    PNG
    media_image1.png
    247
    904
    media_image1.png
    Greyscale

        2
    PNG
    media_image2.png
    201
    899
    media_image2.png
    Greyscale

        3
    PNG
    media_image3.png
    453
    925
    media_image3.png
    Greyscale